 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 821 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2009 
Ms. Titus (for herself, Ms. Berkley, and Mr. Heller) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Recognizing and celebrating the 145th anniversary of the entry of Nevada into the Union as the 36th State. 
 
 
Whereas October 31, 2009, marks the 145th anniversary of President Abraham Lincoln's proclamation admitting Nevada into the Union as the 36th State;  
Whereas Nevadans celebrate the anniversary of Battle Born statehood every year as Nevada Day;  
Whereas Nevada's State motto is All for Our Country, reflecting the patriotism and sense of duty demonstrated by countless Nevadans since the State's entrance into the Union;  
Whereas Nevada's brave veterans and service members have made critical contributions to our Nation's security in times of war and of peace;  
Whereas the Henderson magnesium mines and Nevada Test Site played key roles in the United States victories during World War II and the Cold War, respectively;  
Whereas Nevada is honored to host our Nation's Armed Forces at Nellis Air Force Base, Creech Air Force Base, Naval Air Station Fallon, and the Hawthorne Army Depot, as well as National Guard Armories and Reserve Readiness Centers throughout the State;  
Whereas Nevada is a premier destination for tourists, business travelers, family vacationers, and outdoor enthusiasts throughout the United States and around the globe;  
Whereas Nevada's unique features attract vacationers and locals alike, including the pastoral Washoe Valley, the crags of the Ruby Mountains, the Biggest Little City in the World, the Las Vegas Strip, the Hoover Dam, Lovers Lock Plaza, and the annual National Cowboy Poetry Gathering;  
Whereas mining became an important industry to the Silver State with the discovery in 1859 of the Comstock Lode, the most valuable deposit of silver in the Nation;  
Whereas Nevada also produces more gold than all other States combined and is one of the largest sources of gold in the world;  
Whereas the entrepreneurial spirit of Nevadans is reflected in a versatile economy, from the world's largest gaming establishments to small businesses that make up the vast majority of Nevada's employers;  
Whereas Nevada has a rich cultural heritage that draws from diverse populations, from multi-generational ranching families to new residents, from Hispanic-Americans to Asian-Americans and Pacific Islanders, and from Basque communities to Mormon pioneers;  
Whereas Nevada recognizes the language, culture, and generosity of Nevada’s first dwellers, the Northern and Southern Paiutes, Shoshone, and Washoe peoples;   
Whereas Nevada celebrates Thocmentony, or Sarah Winnemucca, the first Native American woman to author a publication in English, whose statue graces Emancipation Hall in the Capitol Visitor Center;  
Whereas the snow-capped mountains of Nevada (pronounced Nevăda) were the inspiration for the Spanish origin of its name;  
Whereas Nevada offers beautiful outdoor settings ranging from vibrant desert landscapes to grand ski slopes, and from picturesque hiking trails to flowing river currents;  
Whereas Lake Tahoe is one of the deepest and clearest alpine lakes in the world, and Lake Mead is the largest engineered reservoir in the United States;  
Whereas Nevada is home to Great Basin National Park, 17 State parks, 2 national forests, and 3,400,000 acres of wilderness, including Sloan Canyon, Red Rock Canyon, and Black Rock Desert;  
Whereas Nevada exemplifies the independence, opportunity, and pioneering spirit of the West; and 
Whereas Nevada’s delegation to the 111th Congress, Senator Harry Reid, Senator John Ensign, Representative Shelley Berkley, Representative Dean Heller, and Representative Dina Titus, invite all to join in the celebration of Nevada statehood: Now, therefore, be it   
 
That the House of Representatives recognizes and celebrates the 145th anniversary of the entry of Nevada into the Union as the 36th State. 
 
